DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harry Hild Jr. on March 5, 2021.
The application has been amended as follows. 
In claims:
In claim 8, line 8, “
In claim 19, line 1, “The light emitting diode of claim 15” should be changed to --The light emitting diode of claim 16--.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “a 2; and a second reflector stack of III-V semiconductor material present on the light emission layer, wherein at least one of the first and second reflector stacks is comprised of at least one of Al0.2Ga0.8As and Al0.1Ga0.9As, and the light emission layer is comprised of In0.53Ga0.47As” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8. Also, the prior art of record does not teach “a light emission layer of I-V semiconductor material present on a first reflector stack of III-V semiconductor material, wherein a difference in lattice dimension between the light emission 2; and a second reflector stack of III-V semiconductor material present on the light emission layer, wherein at least one of the first and second reflector stacks is comprised of an aluminum, gallium and arsenic containing layer, and the light emission layer is comprised of an indium, gallium and arsenic containing layer, wherein the light emission layer is present between the first and second reflector stacks, the light emission layer including a centrally positioned intrinsic material portion between opposingly doped junction layers” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        March 5, 2021